Exhibit 10.4

PLACEMENT AGREEMENT

AMONG

GREER BANCSHARES INCORPORATED,

GREER CAPITAL TRUST II

AND

CREDIT SUISSE SECURITIES (USA) LLC

 

--------------------------------------------------------------------------------

Dated as of December 28, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Greer Bancshares Incorporated

$5,000,000 Preferred Securities

Floating Rate Preferred Securities

(Liquidation Amount $1,000 per Preferred Security)

PLACEMENT AGREEMENT

 

--------------------------------------------------------------------------------

December 28, 2006

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Ladies and Gentlemen:

Greer Bancshares Incorporated, a South Carolina corporation (the “Company”), and
its financing subsidiary, Greer Capital Trust II, a Delaware statutory trust
(the “Trust,” and hereinafter together with the Company, the “Offerors”), hereby
confirm their agreement (this “Agreement”) with you (the “Placement Agent”), as
follows:

Section 1. Issuance and Sale of Securities.

1.1 Introduction. The Offerors propose to issue and sell at the Closing (as
defined in Section 2.3.1 hereof) an aggregate of FIVE MILLION AND 00/100
($5,000,000) DOLLARS of the Trust’s Floating Rate Preferred Securities, with a
liquidation amount of $1,000 per preferred security, bearing a variable rate of
interest per annum, reset quarterly, equal to LIBOR (as defined in the Indenture
(as defined below)) plus 1.73% (the “Preferred Securities”), directly or
indirectly, to Credit Suisse, acting through its Cayman Islands branch (the
“Purchaser”), pursuant to the terms of the Preferred Securities Subscription
Agreement entered into, or to be entered into on or prior to the Closing Date
(as defined in Section 2.3.1 hereof), between the Offerors and the Purchaser
(the “Subscription Agreement”), the form of which is attached hereto as Exhibit
A and incorporated herein by this reference.

1.2 Operative Agreements. The Preferred Securities shall be fully and
unconditionally guaranteed on a subordinated basis by the Company with respect
to distributions and amounts payable upon liquidation, redemption or repayment
(the “Guarantee”) pursuant and subject to the Guarantee Agreement (the
“Guarantee Agreement”), to be dated as of the Closing Date and executed and
delivered by the Company and Wilmington Trust Company, as guarantee trustee (the
“Guarantee Trustee”), for the benefit from time to time of the holders of the
Preferred Securities. The entire proceeds from the sale by the Trust to the
holders of the Preferred Securities shall be combined with the entire proceeds
from the sale by the Trust to the Company of its common securities (the “Common
Securities”), and shall be used by the Trust to purchase FIVE MILLION ONE
HUNDRED FIFTY-FIVE THOUSAND AND 00/100 ($5,155,000)

 

2



--------------------------------------------------------------------------------

DOLLARS in principal amount of the Floating Rate Junior Subordinated Notes (the
“Junior Subordinated Notes”) of the Company. The Preferred Securities and the
Common Securities of the Trust shall be issued pursuant to an Amended and
Restated Trust Agreement among Wilmington Trust Company, as property trustee
(the “Property Trustee”), and as Delaware trustee (the “Delaware Trustee”), the
Administrative Trustees named therein and the Company, to be dated as of the
Closing Date and in substantially the form heretofore delivered to the Placement
Agent (the “Trust Agreement”). The Junior Subordinated Notes shall be issued
pursuant to an Indenture (the “Indenture”), to be dated as of the Closing Date,
between the Company and Wilmington Trust Company, as indenture trustee (the
“Indenture Trustee”). The documents identified in this Section 1.2 and in
Section 1.1 are referred to herein as the “Operative Documents.” The Preferred
Securities, the Common Securities and the Junior Subordinated Notes are
collectively referred to as the “Securities.” All other capitalized terms used
but not defined in this Agreement shall have the meanings ascribed to them in
the Indenture.

1.3 Rights of Purchaser. The Preferred Securities shall be offered and sold by
the Trust, directly or indirectly, to the Purchaser without registration of any
of the Preferred Securities, the Junior Subordinated Notes or the Guarantee
under the Securities Act of 1933, as amended (the “Securities Act”), or any
other applicable securities laws in reliance upon exemptions from the
registration requirements of the Securities Act and other applicable securities
laws. The Offerors agree that this Agreement shall be incorporated by reference
into the Subscription Agreement, and the Purchaser shall be entitled to each of
the benefits of the Placement Agent and the Purchaser under this Agreement
(except for the rights of the Placement Agent under Sections 2.1 and 2.4.1 of
this Agreement) and shall be entitled to enforce obligations of the Offerors
under this Agreement as fully as if the Purchaser were a party to this
Agreement. The Offerors and the Placement Agent have entered into this Agreement
to set forth their understanding as to their relationship and their respective
rights, duties and obligations.

1.4 Legends. Upon original issuance thereof, the Preferred Securities and Junior
Subordinated Notes certificates shall each contain a legend as required pursuant
to any of the Operative Documents, including without limitation, a legend
stating that the offer, sale or transfer of the Preferred Securities or the
Junior Subordinated Notes, as the case may be, will be made only (a) to the
issuer thereof, (b) to a person that the transferor reasonably believes is a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act) in a transaction meeting the requirements of Rule 144A, or (c) to an
institutional “accredited investor” within the meaning of subparagraph (a) (1),
(2), (3) or (7) of Rule 501 under the Securities Act that is acquiring the
Preferred Securities or the Junior Subordinated Notes, as the case may be, for
its own account, or for the account of such an “accredited investor,” for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act, in each case
in accordance with any applicable securities laws of any state of the United
States or any other applicable jurisdiction and, in the case of (c) above,
subject to the right of the Trust and/or the Company, as applicable, to require
an opinion of counsel and other information satisfactory to each of them.

 

3



--------------------------------------------------------------------------------

Section 2. Purchase of Preferred Securities.

2.1 Exclusive Rights; Purchase Price. From the date hereof until the Closing
Date (which date may be extended by mutual agreement of the Offerors and the
Placement Agent), the Offerors hereby grant to the Placement Agent the exclusive
right to arrange for the sale to the Purchaser of the Preferred Securities at a
purchase price equal to $1,000 per Preferred Security. The aggregate purchase
price shall be FIVE MILLION AND 00/100 ($5,000,000) DOLLARS (the “Purchase
Price”), which Purchase Price is equal to 100% of the stated liquidation amount
of the Preferred Securities.

2.2 Subscription. The Offerors hereby agree to evidence their acceptance of the
subscription by countersigning a copy of the Subscription Agreement and
returning the same to the Placement Agent.

2.3 Closing and Delivery of Payment.

2.3.1 Closing; Closing Date. The closing (the “Closing”) for the sale and
purchase of the Preferred Securities by the Offerors to the Purchaser shall
occur at the offices of Thacher Proffitt & Wood LLP, Two World Financial Center,
New York, New York 10281, or such other place as the parties hereto shall agree
at 11:00 a.m. (New York time) on December 28, 2006, or such other later date
(not later than January 26, 2007) as the parties may designate (such date and
time of delivery and payment for the Preferred Securities being herein called
the “Closing Date”). The Preferred Securities shall be transferred and delivered
to the Purchaser, or its designee against the payment of the Purchase Price to
the Offerors in immediately available funds on the Closing Date to a U.S.
account designated in writing by the Company at least two (2) business days
prior to the Closing Date.

2.3.2 Delivery. Delivery of the Preferred Securities shall be made at such
location, and in such names and denominations, as the Purchaser shall designate
in advance of the Closing Date. The Company and the Trust agree to have the
Preferred Securities available for inspection and checking by the Purchaser in
New York, New York not later than 1:00 P.M., New York time, on the business day
prior to the Closing Date.

2.4 Placement Agents’ Fees and Expenses.

2.4.1 Placement Agents’ Compensation. The Trust shall use the proceeds from the
sale of the Preferred Securities, together with the proceeds from the sale of
the Common Securities, to purchase the Junior Subordinated Notes. In connection
with the purchase of the Preferred Securities, the Company shall pay no fees or
commissions to the Placement Agent (the “Fee”). The Placement Agent shall be
responsible for the following expenses: (i) any rating agency costs and expenses
but shall not be responsible for any fees and expenses set forth in
Section 2.4.2 hereof.

2.4.2 Costs and Expenses. The Company hereby covenants and agrees that it shall
pay or cause to be paid (directly or by reimbursement) all costs and expenses
incident to the performance of the obligations of the Offerors under this
Agreement, whether or not the transactions contemplated herein are consummated
or this Agreement is terminated, including (i) all costs and expenses incident
to the authorization, issuance, sale and delivery of the Preferred Securities
and any taxes payable in connection therewith;

 

4



--------------------------------------------------------------------------------

(ii) the fees and expenses of qualifying the Preferred Securities under the
securities laws of the several jurisdictions as provided in Section 6.4;
(iii) the fees and expenses of the counsel, the accountants and any other
experts or advisors retained by the Company or the Trust, which counsel fees and
expenses incurred in connection with the closing of the transactions
contemplated hereby, in an amount up to $10,000, shall be reimbursed by the
Purchaser on the Closing Date and (iv) the fees and all reasonable expenses of
the Guarantee Trustee, the Property Trustee, the Delaware Trustee, the Indenture
Trustee and any other trustee or paying agent appointed under the Operative
Documents, except for any acceptance fee and annual administrative fees of any
such trustee and the fees and disbursements of counsel for the Guarantee
Trustee, the Property Trustee, the Delaware Trustee, the Indenture Trustee and
any other trustee or paying agent appointed under the Operative Documents
incurred in connection with the closing of the transactions contemplated hereby,
which shall be paid by the Purchaser on the Closing Date.

2.4.3 Reimbursement of Expenses. If the sale of the Preferred Securities
provided for in this Agreement is not consummated because any condition set
forth in Section 3 to be satisfied by either the Company or the Trust is not
satisfied, because this Agreement is terminated pursuant to Section 10 or
because of any failure, refusal or inability on the part of the Company or the
Trust to perform all obligations and satisfy all conditions on its part to be
performed or satisfied hereunder other than by a reason of a default by the
Placement Agent, the Company will reimburse the Placement Agent upon demand for
all reasonable out-of-pocket expenses (including the fees and expenses of each
of the Placement Agent’s or Purchaser’s counsel) that shall have been incurred
by the Placement Agent or the Purchaser in connection with the proposed purchase
and sale of the Preferred Securities. The Company shall not in any event be
liable to the Placement Agent or the Purchaser for the loss of anticipated
profits from the transactions contemplated by this Agreement.

2.5 Failure to Close. If any of the conditions to the Closing specified in this
Agreement shall not have been fulfilled to the satisfaction of the Placement
Agent or if the Closing shall not have occurred on or before 11:00 a.m. (New
York time) on January 26, 2007, then each party hereto, notwithstanding anything
to the contrary in this Agreement, shall be relieved of all further obligations
under this Agreement without thereby waiving any rights it may have by reason of
such nonfulfillment or failure; provided, however, that the obligations of the
parties under Sections 2.4 and 8 shall not be so relieved and shall continue in
full force and effect.

Section 3. Closing Conditions. The obligations of the parties under this
Agreement on the Closing Date are subject to the following conditions:

3.1 Accuracy of Representations and Warranties. The representations and
warranties contained in this Agreement, and the statements of the Offerors made
in any certificates pursuant to this Agreement, shall be accurate as of the date
of delivery of the Preferred Securities.

3.2 Opinions of Counsel. On the Closing Date, the Placement Agent and the
Purchaser shall have received the following favorable opinions or certificate,
as the case may be, each dated as of the Closing Date: (a) from Thacher
Proffitt & Wood LLP, special counsel for the Placement Agent and the Purchaser
and addressed to the Placement Agent and Purchaser in substantially the form set

 

5



--------------------------------------------------------------------------------

forth on Exhibit B-1 attached hereto and incorporated herein by this reference,
(b) either (i) an opinion from Leatherwood Walker Todd & Mann, P.C., counsel for
the Offerors, or (ii) an opinion from the General Counsel or Chief Legal Officer
of the Company, or (iii) if the Company does not have a General Counsel or Chief
Legal Officer, an Officers’ Certificate from the Chief Executive Officer,
President or Executive Vice President of the Company, and the Chief Financial
Officer, Treasurer or Assistant Treasurer of the Company, in each case addressed
to the Purchaser and the Placement Agent in substantially the form set forth on
Exhibit B-2 attached hereto and incorporated herein by this reference, (c) from
Leatherwood Walker Todd & Mann, P.C., tax counsel for the Offerors and addressed
to the Placement Agent and Purchaser in substantially the form set forth on
Exhibit B-3 attached hereto and incorporated herein by this reference, (d) from
Morris James LLP, special Delaware counsel to the Trust and addressed to the
Purchaser, the Placement Agent and the Offerors, in substantially the form set
forth on Exhibit B-4 attached hereto and incorporated herein by this reference,
and (e) from Morris James LLP, special counsel to the Indenture Trustee, the
Property Trustee, the Delaware Trustee and the Guarantee Trustee and addressed
to the Purchaser, the Placement Agent and the Offerors, in substantially the
form set forth on Exhibit B-5 attached hereto and incorporated herein by this
reference. Each certificate or opinion addressed to the Purchaser shall state
that the first entity, if any, to which the Purchaser transfers any of the
Preferred Securities and, if such transferee is a warehouse entity, the next
subsequent transferee that is not a warehouse entity (each, a “Subsequent
Purchaser”), shall be entitled to rely on such opinion.

3.3 Officer’s Certificate. The Company shall have furnished to the Placement
Agent and the Purchaser a certificate of the Company, signed by its Chief
Executive Officer, President or an Executive Vice President and by the Chief
Financial Officer, Treasurer or Assistant Treasurer of the Company], and the
Trust shall have furnished to the Placement Agent and the Purchaser a
certificate of the Trust, signed by an Administrative Trustee of the Trust, in
each case dated the Closing Date, and, in the case of the Company, as to 3.3.1
and 3.3.2 below and, in the case of the Trust, as to 3.3.1 below:

3.3.1 the representations and warranties in this Agreement are true and correct
on and as of the Closing Date with the same effect as if made on the Closing
Date, and the Company and the Trust have complied with all the agreements and
satisfied all the conditions on either of their part to be performed or
satisfied at or prior to the Closing Date; and

3.3.2 since the date of the Interim Financial Statements (as defined below),
there has been no material adverse change in the condition (financial or other),
earnings, business, prospects or assets of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions occurring in the
ordinary course of business.

 

6



--------------------------------------------------------------------------------

3.4 No Subsequent Change. Subsequent to the execution of this Agreement, there
shall not have been any change, or any development involving a prospective
change, in or affecting the condition (financial or other), earnings, business,
prospects or assets of the Company and its subsidiaries, whether or not
occurring in the ordinary course of business, the effect of which is, in the
Placement Agent’s or the Purchaser’s judgment, so material and adverse as to
make it impractical or inadvisable to proceed with the purchase of the Preferred
Securities.

3.5 Purchase Permitted by Applicable Laws; Legal Investment. The purchase of and
payment for the Preferred Securities as described in this Agreement and pursuant
to the Subscription Agreement shall (a) not be prohibited by any applicable law
or governmental regulation, (b) not subject the Purchaser or the Placement Agent
to any penalty or, in the reasonable judgment of the Purchaser and the Placement
Agent, other onerous conditions under or pursuant to any applicable law or
governmental regulation, and (c) be permitted by the laws and regulations of the
jurisdictions to which the Purchaser and the Placement Agent are subject.

3.6 Consents and Permits. The Company and the Trust shall have received all
consents, permits and other authorizations, and made all such filings and
declarations, as may be required from any person or entity pursuant to any law,
statute, regulation or rule (federal, state, local and foreign), or pursuant to
any agreement, order or decree to which the Company or the Trust is a party or
to which either is subject, in connection with the transactions contemplated by
this Agreement.

3.7 Information. Prior to or on the Closing Date, the Offerors shall have
furnished to the Placement Agent, the Purchaser and their respective counsel
such further information, certificates, opinions and documents as the Placement
Agent, the Purchaser or their respective counsel may reasonably request.

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as required in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to the Placement Agent, the
Purchaser or their respective counsel, this Agreement and all the Placement
Agent’s obligations hereunder may be canceled at, or any time prior to, the
Closing Date by the Placement Agent. Notice of such cancellation shall be given
to the Offerors in writing or by telephone or facsimile confirmed in writing.

Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Placement Agent, the Purchaser or their respective
counsel in connection with the Operative Documents and the transactions
contemplated hereby and thereby shall be deemed to be a representation and
warranty of the Trust and/or the Company, as the case may be, and not by such
trustee or officer in any individual capacity.

 

7



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of the Offerors. The Offerors jointly
and severally represent and warrant to the Placement Agent and the Purchaser as
of the date hereof and as of the Closing Date as follows:

4.1 Securities Laws Matters:

(i) Neither the Company nor the Trust, nor any of their “Affiliates” (as defined
in Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)), nor
any person acting on any of their behalf (except for the Placement Agent, as to
which neither the Company nor the Trust make any representation) has, directly
or indirectly, made offers or sales of any security, or solicited offers to buy
any security, under circumstances that would require the registration under the
Securities Act of any of the Securities.

(ii) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf (except for the Placement Agent, as to
which neither the Company nor the Trust make any representation) has (i) offered
for sale or solicited offers to purchase the Securities, (ii) engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of any of the Securities, or
(iii) engaged in any “directed selling efforts” within the meaning of Regulation
S under the Securities Act (“Regulation S”) with respect to the Securities.

(iii) The Securities (i) are not and have not been listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or quoted on a U.S. automated interdealer
quotation system and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under Section 8 of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the Securities otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) promulgated pursuant to the
Securities Act (“Rule 144A(d)(3)”).

(iv) Neither the Company nor the Trust is, and, immediately following
consummation of the transactions contemplated hereby and the application of the
net proceeds therefrom, neither the Company nor the Trust will be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of Section 3(a) of the Investment Company Act.

(v) Neither the Company nor the Trust has paid or agreed to pay to any person or
entity, directly or indirectly, any fees or other compensation for soliciting
another to purchase any of the Securities.

4.2 Standing and Qualification of the Trust. The Trust has been duly created and
is validly existing in good standing as a statutory trust under the Delaware
Statutory Trust Act, 12 Del. C. §3801, et seq. (the “Statutory Trust Act”) with
all requisite power and authority to own property and to conduct the business it
transacts and proposes to transact and to enter into and perform its obligations
under the Operative Documents to which it is a party. The Trust is duly
qualified to transact business as a foreign entity and is in good standing in
each jurisdiction in which such qualification is necessary, except where the
failure to so qualify or be in good standing would not have a material adverse
effect on the condition (financial or otherwise), earnings, business, prospects
or assets of the Trust, whether or not occurring in the ordinary course of
business. The Trust is not a party to, or otherwise bound by, any agreement
other than the Operative Documents. The Trust is, and under current law will
continue to be, classified for federal income tax purposes as a grantor trust
and not as an association or publicly traded partnership taxable as a
corporation.

 

8



--------------------------------------------------------------------------------

4.3 Trust Agreement. The Trust Agreement has been duly authorized by the Company
and, on the Closing Date specified in Section 2.3.1, will have been duly
executed and delivered by the Company and the Administrative Trustees of the
Trust, and, assuming due authorization, execution and delivery by the Property
Trustee and the Delaware Trustee, will be a legal, valid and binding obligation
of the Company and the Administrative Trustees, enforceable against them in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity. Each of the Administrative Trustees of the Trust is an employee of the
Company or one of its subsidiaries and has been duly authorized by the Company
to execute and deliver the Trust Agreement. To the knowledge of the Company and
the Trust, the Trust is not in violation of any provision of the Statutory Trust
Act.

4.4 Guarantee Agreement and the Indenture. The Guarantee and the Indenture have
been duly authorized by the Company and, on the Closing Date, will have been
duly executed and delivered by the Company, and, assuming due authorization,
execution and delivery by the Guarantee Trustee, in the case of the Guarantee,
and by the Indenture Trustee, in the case of the Indenture, will be a legal,
valid and binding obligation of the Company enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.

4.5 Preferred Securities and Common Securities. The Preferred Securities and the
Common Securities have been duly authorized by the Trust and, when issued and
delivered against payment therefor on the Closing Date to the Purchaser in
accordance with this Agreement and the Subscription Agreement, in the case of
the Preferred Securities, and to the Company in accordance with the Common
Securities Subscription Agreement between the Company and the Trust, dated as of
the Closing Date, in the case of the Common Securities, will be validly issued,
fully paid and nonassessable and will represent undivided beneficial interests
in the assets of the Trust entitled to the benefits of the Trust Agreement,
enforceable against the Trust in accordance with their terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity. The issuance of the Securities is
not subject to preemptive or other similar rights. On the Closing Date, all of
the issued and outstanding Common Securities will be directly owned by the
Company free and clear of any pledge, security interest, claim, lien or other
encumbrance (each, a “Lien”).

4.6 Junior Subordinated Notes. The Junior Subordinated Notes have been duly
authorized by the Company and, on the Closing Date, will have been duly executed
and delivered to the Indenture Trustee for authentication in accordance with the
Indenture and, when authenticated in the manner provided for in the Indenture
and delivered to the Trust against payment therefor in accordance with the
Junior Subordinated Note Subscription Agreement between the Company and the
Trust, dated as of the Closing Date, will constitute legal, valid and binding
obligations of the Company entitled to the benefits of the Indenture enforceable
against the Company in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity.

 

9



--------------------------------------------------------------------------------

4.7 Placement Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Trust and constitutes the legal, valid and
binding obligation of the Company and the Trust, enforceable against the Company
and the Trust in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

4.8 Defaults. Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust, to the extent a party
thereto, the consummation of the transactions contemplated herein or therein, or
the use of the proceeds therefrom, (i) will conflict with or constitute a breach
of, or a default under, the Trust Agreement or the charter or bylaws of the
Company or any subsidiary of the Company or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, governmental
authority, agency or instrumentality or court, domestic or foreign, having
jurisdiction over the Trust, or the Company or any of its subsidiaries, or their
respective properties or assets (collectively, “Governmental Entities”),
(ii) will conflict with or constitute a violation or breach of, or a default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any Lien upon any property or assets of the Trust, the Company or
any of the Company’s subsidiaries pursuant to any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument to which (A) the
Trust, the Company or any of its subsidiaries is a party or by which it or any
of them may be bound, or (B) any of the property or assets of any of them is
subject, or any judgment, order or decree of any court, Governmental Entity or
arbitrator, except, in the case of this clause (ii), for such conflicts,
breaches, violations, defaults, Repayment Events (as defined below) or Liens
which (X) would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents and
(Y) would not, singly or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, liabilities, prospects
and assets (taken as a whole) or business prospects of the Company and its
subsidiaries taken as a whole, whether or not occurring in the ordinary course
of business (a “Material Adverse Effect”) or (iii) require the consent,
approval, authorization or order of any court or Governmental Entity. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Trust or the Company
or any of its subsidiaries prior to its scheduled maturity.

4.9 Organization, Standing and Qualification of the Company. The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of South Carolina, with all requisite corporate power and
authority to own, lease and operate its properties and conduct the business it
transacts and proposes to transact, and is duly qualified to transact business
and is in

 

10



--------------------------------------------------------------------------------

good standing as a foreign corporation in each jurisdiction where the nature of
its activities requires such qualification, except where the failure of the
Company to be so qualified would not, singly or in the aggregate, have a
Material Adverse Effect.

4.10 Subsidiaries of the Company. The Company has no subsidiaries that are
material to its business, financial condition or earnings other than those
subsidiaries listed in Schedule 4.10 attached hereto (each, a “Significant
Subsidiary”, and collectively, the “Significant Subsidiaries”). Each Significant
Subsidiary has been duly organized and is validly existing and in good standing
under the laws of the jurisdiction in which it is chartered or organized, with
all requisite power and authority to own its properties and conduct the business
it transacts and proposes to transact. Each Significant Subsidiary is duly
qualified to transact business and is in good standing as a foreign entity in
each jurisdiction where the nature of its activities requires such
qualification, except where the failure of any such Significant Subsidiary to be
so qualified would not, singly or in the aggregate, have a Material Adverse
Effect.

4.11 Government Licenses; Laws. Each of the Trust, the Company and each of its
subsidiaries hold all necessary approvals, authorizations, orders, licenses,
certificates and permits (collectively, “Government Licenses”) of and from
Governmental Entities necessary to conduct its respective business as now being
conducted, and neither the Trust, the Company nor any of the Company’s
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Government License, except where the failure to be
so licensed or approved or the receipt of an unfavorable decision, ruling or
finding, would not, singly or in the aggregate, have a Material Adverse Effect;
all of the Government Licenses are valid and in full force and effect, except
where the invalidity or the failure of such Government Licenses to be in full
force and effect, would not, singly or in the aggregate, have a Material Adverse
Effect; and the Company and its subsidiaries are in compliance with all
applicable laws, rules, regulations, judgments, orders, decrees and consents,
except where the failure to be in compliance would not, singly or in the
aggregate, have a Material Adverse Effect.

4.12 Stock. All of the issued and outstanding shares of capital stock of the
Company and each of its subsidiaries are validly issued, fully paid and
nonassessable; all of the issued and outstanding capital stock of each
subsidiary of the Company is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim or equitable right; and none of
the issued and outstanding capital stock of the Company or any subsidiary was
issued in violation of any preemptive or similar rights arising by operation of
law, under the charter or by-laws of such entity or under any agreement to which
the Company or any of its subsidiaries is a party.

4.13 Property. Each of the Trust, the Company and each subsidiary of the Company
has good and marketable title to all of its respective real and personal
properties, in each case free and clear of all Liens and defects, except for
those that would not, singly or in the aggregate, have a Material Adverse
Effect; and all of the leases and subleases under which the Trust, the Company
or any subsidiary of the Company holds properties are in full force and effect,
except where the failure of such leases and subleases to be in full force and
effect would not, singly or in the aggregate, have a Material Adverse Effect and
none of the Trust, the Company or any subsidiary of the Company has any notice
of any claim of any sort that has been asserted by anyone adverse to the rights
of the Trust, the Company or any subsidiary of the Company under any such leases
or subleases, or affecting or questioning the rights of such entity to the
continued possession of the leased or subleased premises under any such lease or
sublease, except for such claims that would not, singly or in the aggregate,
have a Material Adverse Effect.

4.14 Conflicts, Authorizations and Approvals. Neither the Company nor any of its
subsidiaries is (i) in violation of its respective charter, bylaws or similar
organizational documents or (ii) in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to

 

11



--------------------------------------------------------------------------------

which either the Company or any such subsidiary is a party or by which it or any
of them may be bound or to which any of the property or assets of any of them is
subject, except, in the case of clause (ii), where such default would not,
singly or in the aggregate, have a Material Adverse Effect. No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any Governmental Entity, other than those that have been made or
obtained, is necessary or required for the performance by the Trust or the
Company of their respective obligations under the Operative Documents, as
applicable, or the consummation by the Trust and the Company of the transactions
contemplated by the Operative Documents.

4.15 Holding Company Registration and Deposit Insurance. The Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended (the “Bank Holding Company Act”), and the regulations of the Board of
Governors of the Federal Reserve System (the “Federal Reserve”), and the deposit
accounts of the Company’s subsidiary depository institutions are insured by the
Federal Deposit Insurance Corporation (“FDIC”) to the fullest extent permitted
by law and the rules and regulations of the FDIC, and no proceeding for the
termination of such insurance are pending or, to the knowledge of the Company or
the Trust after due inquiry, threatened.

4.16 Financial Statements.

(a) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries at and for the
three fiscal years ended December 30, 2005 (the “Financial Statements”) and the
interim unaudited consolidated financial statements of the Company and its
consolidated subsidiaries at and for the quarter and nine months ended
September 30, 2006 (the “Interim Financial Statements”) provided to the
Placement Agent are the most recently available audited and unaudited
consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles (“GAAP”), the
financial position of the Company and its consolidated subsidiaries, and the
results of operations and changes in financial condition as of the dates and for
the periods therein specified, subject, in the case of Interim Financial
Statements, to year-end adjustments (which are expected to consist solely of
normal recurring adjustments). Such consolidated financial statements and
schedules have been prepared in accordance with GAAP consistently applied
throughout the periods involved (except as otherwise noted therein).

(b) The Company’s report on Federal Reserve form FRY-9C, dated September 30,
2006 (the “FRY-9C”), provided to the Placement Agent is the most recently
available such report, and the information therein fairly presents in all
material respects the financial position of the Company and its subsidiaries.
None of the Company or any of its subsidiaries has been requested by a
Governmental Entity to republish, restate or refile any regulatory or financial
report.

(c) Since the respective dates of the Financial Statements, Interim Financial
Statements and the FRY-9C, there has not been (A) any material adverse change or
development with respect to the condition (financial or otherwise), earnings,
business, assets or business prospects of the Company and its subsidiaries,
taken as a whole, whether or not occurring in the ordinary course of business or
(B) any dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock other than regular quarterly dividends
on the Company’s common stock.

 

12



--------------------------------------------------------------------------------

(d) The accountants of the Company who certified the Financial Statements are
independent public accountants of the Company and its subsidiaries within the
meaning of the Securities Act and the rules and regulations of the Securities
and Exchange Commission (“SEC”) thereunder.

4.17 Regulatory Enforcement Matters. None of the Trust, the Company nor any of
its subsidiaries, nor any of their respective officers, directors, employees or
representatives, is subject or is party to, or has received any notice from any
Regulatory Agency (as defined below) that any of them will become subject or
party to any investigation with respect to, any cease-and-desist order,
agreement, civil monetary penalty, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been a recipient of any supervisory letter
from, or has adopted any board resolutions at the request or suggestion of, any
Regulatory Agency that, in any such case, currently restricts in any material
respect the conduct of their business or that in any material manner relates to
their capital adequacy, their credit policies, their management or their
business (each, a “Regulatory Action”), nor has the Trust, the Company or any of
its subsidiaries been advised by any Regulatory Agency that it is considering
issuing or requesting any such Regulatory Action; and there is no unresolved
violation, criticism or exception by any Regulatory Agency with respect to any
report or statement relating to any examinations of the Trust, the Company or
any of its subsidiaries, except where such unresolved violation, criticism or
exception would not, singly or in the aggregate, have a Material Adverse Effect.
The Company meets the required capital levels for “well-capitalized” bank
holding companies established by the Federal Reserve and in effect as of the
date hereof. Each of the Company’s subsidiaries that is a depository
institution, the accounts of which are insured by the FDIC (i) is
“well-capitalized” within the meaning of 12 U.S.C. §1831o and applicable
implementing regulations thereunder; and (ii) is not, and has not been notified
by any Regulatory Agency that it is, in “troubled condition” within the meaning
of 12 U.S.C. §1831i and applicable implementing regulations thereunder. As used
herein, the term “Regulatory Agency” means any federal or state agency charged
with the supervision or regulation of depository institutions or holding
companies of depository institutions, or engaged in the insurance of depository
institution deposits, or any court, administrative agency or commission or other
governmental agency, authority or instrumentality having supervisory or
regulatory authority with respect to the Trust, the Company or any of its
subsidiaries.

4.18 No Undisclosed Liabilities. None of the Trust, the Company nor any of its
subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its subsidiaries that could give rise to any such liability),
except for (i) liabilities set forth in the Financial Statements or the Interim
Financial Statements and (ii) normal fluctuations in the amount of the
liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Trust, the Company and all of its subsidiaries since the date of
the most recent balance sheet included in such Financial Statements.

 

13



--------------------------------------------------------------------------------

4.19 Litigation. There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to the knowledge of the Company or the Trust after due inquiry, threatened
against or affecting the Trust or the Company or any of the Company’s
subsidiaries, except for such actions, suits or proceedings that, if adversely
determined, would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents or have
a Material Adverse Effect; and the aggregate of all pending legal or
governmental proceedings to which the Trust or the Company or any of its
subsidiaries is a party or of which any of their respective properties or assets
is subject, including ordinary routine litigation incidental to the business,
are not expected to result in a Material Adverse Effect.

4.20 No Labor Disputes. No labor dispute with the employees of the Trust, the
Company or any of its subsidiaries exists or, to the knowledge of the executive
officers of the Trust or the Company, is imminent, except those which would not,
singly or in the aggregate, have a Material Adverse Effect.

4.21 Filings with the SEC. The documents of the Company filed with the SEC in
accordance with the Exchange Act, from and including the commencement of the
fiscal year covered by the Company’s most recent Annual Report on Form 10-K, at
the time they were or hereafter are filed by the Company with the SEC
(collectively, the “1934 Act Reports”), complied and will comply in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC thereunder (the “1934 Act Regulations”), and did not, and, at the
date of this Agreement and on the Closing Date, do not and will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and other than such
instruments, agreements, contracts and other documents as are filed as exhibits
to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q or
Current Reports on Form 8-K, there are no instruments, agreements, contracts or
documents of a character described in Item 601 of Regulation S-K promulgated by
the SEC to which the Company or any of its subsidiaries is a party. The Company
is in compliance with all currently applicable requirements of the Exchange Act
and the 1934 Act Regulations that were added by the Sarbanes-Oxley Act of 2002.

4.22 Deferral of Interest Payments on Junior Subordinated Notes. The Company has
no present intention to exercise its option to defer payments of interest on the
Junior Subordinated Notes as provided in the Indenture. The Company believes
that the likelihood that it would exercise its rights to defer payments of
interest on the Junior Subordinated Notes as provided in the Indenture at any
time during which the Junior Subordinated Notes are outstanding is remote
because of the restrictions that would be imposed on the Company’s ability to
declare or pay dividends or distributions on, or to redeem, purchase, acquire or
make a liquidation payment with respect to, any of the Company’s capital stock
and on the Company’s ability to make any payments of principal, interest or
premium on, or repay, repurchase or redeem, any of its debt securities that rank
pari passu in all respects with or junior in interest to the Junior Subordinated
Notes.

 

14



--------------------------------------------------------------------------------

4.23 Tax Returns. The Company and each of the Significant Subsidiaries have
timely and duly filed all Tax Returns (defined below) required to be filed by
them, and all such Tax Returns are true, correct and complete in all material
respects. The Company and each of the Significant Subsidiaries have timely and
duly paid in full all material Taxes required to be paid by them (whether or not
such amounts are shown as due on any Tax Return). There are no federal, state,
or other Tax audits or deficiency assessments proposed or pending with respect
to the Company or any of the Significant Subsidiaries, and no such audits or
assessments are threatened. As used herein, the terms “Tax” or “Taxes” mean
(i) all federal, state, local, and foreign taxes, and other assessments of a
similar nature (whether imposed directly or through withholding), including any
interest, additions to tax, or penalties applicable thereto, imposed by any
Governmental Entity, and (ii) all liabilities in respect of such amounts arising
as a result of being a member of any affiliated, consolidated, combined, unitary
or similar group, as a successor to another person or by contract. As used
herein, the term “Tax Returns” means all federal, state, local, and foreign Tax
returns, declarations, statements, reports, schedules, forms, and information
returns and any amendments thereto filed or required to be filed with any
Governmental Entity.

4.24 Taxes. The Trust is not subject to United States federal income tax with
respect to income received or accrued on the Junior Subordinated Notes, interest
payable by the Company on the Junior Subordinated Notes is deductible by the
Company, in whole or in part, for United States federal income tax purposes, and
the Trust is not, or will not be within ninety (90) days of the date hereof,
subject to more than a de minimis amount of other taxes, duties or other
governmental charges. There are no rulemaking or similar proceedings before the
United States Internal Revenue Service or comparable federal, state, local or
foreign government bodies which involve or affect the Company or any subsidiary,
which, if the subject of an action unfavorable to the Company or any subsidiary,
could result in a Material Adverse Effect.

4.25 Books and Records. The books, records and accounts of the Company and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and its subsidiaries. The Company and each of its
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

4.26 Insurance. The Company and the Significant Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts in all material respects as are customary in the businesses
in which they are engaged or propose to engage after giving effect to the
transactions contemplated hereby, including, but not limited to, real or
personal property owned or leased against theft, damage, destruction, act of
vandalism and all other risks customarily insured against. All policies of
insurance and fidelity or surety bonds insuring the Company or any of the
Significant Subsidiaries or the Company’s or Significant Subsidiaries’
respective businesses, assets, employees, officers and directors are in full
force and effect. The Company

 

15



--------------------------------------------------------------------------------

and each of the Significant Subsidiaries are in compliance with the terms of
such policies and instruments in all material respects. Neither the Company nor
any Significant Subsidiary has reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect. Within the
past twelve months, neither the Company nor any Significant Subsidiary has been
denied any insurance coverage which it has sought or for which it has applied.

4.27 Corporate Funds. The Company and its subsidiaries or any person acting on
behalf of the Company and its subsidiaries including, without limitation, any
director, officer, agent or employee of the Company or its subsidiaries has not,
directly or indirectly, while acting on behalf of the Company and its
subsidiaries (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; or (iv) made any other unlawful payment.

4.28 OSHA Compliance. Neither the Company nor any of its subsidiaries is in
violation of any federal or state law or regulation relating to occupational
safety and health and the Company and its subsidiaries have received all
permits, licenses or other approvals required of them under applicable federal
and state occupational safety and health and environmental laws and regulations
to conduct their respective businesses, and the Company and each of its
subsidiaries is in compliance with all terms and conditions of any such permit,
license or approval, except any such violation of law or regulation, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals which would not,
singly or in the aggregate result in a Material Adverse Effect.

4.29 Information. The information provided by the Company and the Trust pursuant
to this Agreement does not, as of the date hereof, and will not, as of the
Closing Date, contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

Section 5. Representations and Warranties of the Placement Agent. The Placement
Agent represents and warrants to, and agrees with, the Company and the Trust as
follows:

5.1 General Solicitation. Neither the Placement Agent, nor any of the Placement
Agent’s Affiliates, nor any person acting on the Placement Agent’s or the
Placement Agent’s Affiliate’s behalf has engaged, or will engage, in any form of
“general solicitation or general advertising” (within the meaning of Regulation
D under the Securities Act) in connection with any offer or sale of the
Preferred Securities.

5.2 Purchaser. The Placement Agent has made such reasonable inquiry as is
necessary to determine that the Purchaser is acquiring the Preferred Securities
for its own account and that the Purchaser does not intend to distribute the
Preferred Securities in contravention of the Securities Act or any other
applicable securities laws.

 

16



--------------------------------------------------------------------------------

5.3 Qualified Purchasers. The Placement Agent has not offered or sold, and will
not arrange for the offer or sale of, the Preferred Securities except (i) to
those the Placement Agent reasonably believes are institutional “accredited
investors” (within the meaning of subparagraph (a)(1), (2), (3) or (7) of Rule
501 of Regulation D), (ii) in an offshore transaction complying with Rule 903 of
Regulation S or (iii) in any other manner that does not require registration of
the Preferred Securities under the Securities Act. In connection with each such
sale, the Placement Agent has taken or will take reasonable steps to ensure that
the Purchaser is aware that (a) such sale is being made in reliance on an
exemption under the Securities Act and (b) future transfers of the Preferred
Securities may not be made except in compliance with applicable securities laws.

5.4 Offering Circulars. Neither the Placement Agent nor its representatives will
include any nonpublic information about the Company, the Trust or any of their
affiliates in any registration statement, prospectus, offering circular or
private placement memorandum used in connection with any purchase of Preferred
Securities without the prior written consent of the Trust and the Company.

Section 6. Covenants of the Offerors. The Offerors covenant and agree with the
Placement Agent and the Purchaser as follows:

6.1 Compliance with Representations and Warranties. During the period from the
date of this Agreement to the Closing Date, the Offerors shall use their best
efforts and take all action necessary or appropriate to cause their
representations and warranties contained in Section 4 hereof to be true as of
the Closing Date, after giving effect to the transactions contemplated by this
Agreement, as if made on and as of the Closing Date.

6.2 Sale and Registration of Securities. Neither the Company nor the Trust will,
nor will either of them permit any of its Affiliates to, nor will either of them
permit any person acting on its or their behalf (other than the Placement Agent
and the Purchaser and their respective affiliates) to, directly or indirectly,
(i) resell any Preferred Securities that have been acquired by any of them,
(ii) sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in the Securities Act) that would or could
be integrated with the sale of the Preferred Securities in any manner that would
require the registration of the Securities under the Securities Act or
(iii) make offers or sales of any such Security, or solicit offers to buy any
such Security, under any circumstances that would require the registration of
any of such Securities under the Securities Act.

6.3 Integration. Neither the Company nor the Trust will, until one hundred
eighty (180) days following the Closing Date, without the Purchaser’s prior
written consent, offer, sell, contract to sell, grant any option to purchase or
otherwise dispose of, directly or indirectly, (i) any Preferred Securities or
other securities of the Trust other than as contemplated by this Agreement or
(ii) any other securities convertible into, or exercisable or exchangeable for,
any Preferred Securities or other securities of the Trust.

 

17



--------------------------------------------------------------------------------

6.4 Qualification of Securities. The Company and the Trust will arrange for the
qualification of the Preferred Securities for sale under the laws of such
jurisdictions as the Placement Agent may designate and will maintain such
qualifications in effect so long as required for the sale of the Preferred
Securities. The Company or the Trust, as the case may be, will promptly advise
the Placement Agent of the receipt by the Company or the Trust, as the case may
be, of any notification with respect to the suspension of the qualification of
the Preferred Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

6.5 Use of Proceeds. The Trust shall use the proceeds from the sale of the
Preferred Securities and the Common Securities to purchase the Junior
Subordinated Notes from the Company.

6.6 Investment Company. So long as any of the Securities are outstanding,
(i) the Securities shall not be listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system, (ii) neither the Company nor the Trust shall be an
open-end investment company, unit investment trust or face-amount certificate
company that is, or is required to be, registered under Section 8 of the
Investment Company Act, and, the Securities shall otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) and (iii) neither of the Offerors
shall engage, or permit any subsidiary to engage, in any activity which would
cause it or any subsidiary to be an “investment company” under the provisions of
the Investment Company Act.

6.7 Solicitation and Advertising. Neither the Company nor the Trust will, nor
will either of them permit any of their Affiliates or any person acting on their
behalf to (other than the Placement Agent, the Purchaser or their respective
affiliates), (i) engage in any “directed selling efforts” within the meaning of
Regulation S under the Securities Act or (ii) engage in any form of “general
solicitation or general advertising” (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities.

6.8 Compliance with Rule 144A(d)(4) under the Securities Act. So long as any of
the Securities are outstanding and are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Offerors will, during
any period in which they are not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, or the Offerors are not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser in
connection with any proposed transfer, any information required to be provided
by Rule 144A(d)(4) under the Securities Act, if applicable. The information
provided by the Offerors pursuant to this Section 6.8 will not, at the date
thereof, contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. If the Company and the
Trust are required to register under the Exchange Act, such reports filed in
compliance with Rule 12g3-2(b) shall be sufficient information as required
above. This covenant is intended to be for the benefit of the Purchaser, the
holders of the Securities, and the prospective purchasers designated by such
holders, from time to time, of the Securities.

 

18



--------------------------------------------------------------------------------

6.9 Reports. Each of the Company and the Trust shall furnish to (i) the
Placement Agent, (ii) the Purchaser and any subsequent holder of the Securities,
and (iii) any beneficial owner of the Securities reasonably identified to the
Company and the Trust (which identification may be made by either such
beneficial owner or by the Purchaser), a duly completed and executed certificate
in the form attached hereto as Annex F, including the financial statements
referenced in such Annex, which certificate and financial statements shall be so
furnished by the Company and the Trust not later than forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company and not later than ninety (90) days after the end of each fiscal year of
the Company.

6.10 Clearing and Settlement. The Company and the Trust will cooperate with the
Purchaser (or any holder of the Preferred Securities) and use all commercially
reasonable efforts to make the Preferred Securities eligible for clearance and
settlement as book-entry securities through the facilities of the Depository
Trust Company (“DTC”) and listed for trading through the PORTAL Market
(“PORTAL”), and will execute, deliver and comply with all representations made
to, and agreements with, DTC and PORTAL. This Section 6.10 will survive delivery
of and payment for the Preferred Securities.

Section 7. Covenants of the Placement Agent. The Placement Agent covenants and
agrees with the Offerors that, during the period from the date of this Agreement
to the Closing Date, the Placement Agent shall use its best efforts and take all
action necessary or appropriate to cause its representations and warranties
contained in Section 5 to be true as of the Closing Date, after giving effect to
the transactions contemplated by this Agreement, as if made on and as of the
Closing Date. The Placement Agent further covenants and agrees not to engage in
hedging transactions with respect to the Preferred Securities unless such
transactions are conducted in compliance with the Securities Act.

 

19



--------------------------------------------------------------------------------

Section 8. Indemnification & Contribution.

8.1 Indemnification.

8.1.1 The Company and the Trust agree jointly and severally to indemnify and
hold harmless the Placement Agent, the Purchaser, a Subsequent Purchaser and
their respective affiliates (collectively, the “Indemnified Parties”) and the
Indemnified Parties’ respective directors, officers, employees and agents and
each person who “controls” the Indemnified Parties within the meaning of either
the Securities Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any information or documents furnished or made
available to the Purchaser or the Placement Agent by or on behalf of the
Company, (ii) the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (iii) the breach or alleged breach of any representation, warranty
or agreement of either Offeror contained herein, and agrees to reimburse each
such Indemnified Party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability which the Company or the Trust may otherwise have.

8.1.2 Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under Section 8.1.1 above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in Section 8.1.1 above.
The Placement Agent shall be entitled to appoint counsel to represent the
Indemnified Party in any action for which indemnification is sought. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the Indemnified Party) also be counsel to the
Indemnified Party. In no event shall the indemnifying parties be liable for fees
and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all Indemnified Parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. An
indemnifying party will not, without the prior written consent of the
Indemnified Parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Parties are actual or potential parties to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.

 

20



--------------------------------------------------------------------------------

8.2 Contribution.

8.2.1 In order to provide for just and equitable contribution in circumstances
under which the indemnification provided for in Section 8.1 hereof is for any
reason held to be unenforceable for the benefit of an Indemnified Party in
respect of any losses, liabilities, claims, damages or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
of such losses, liabilities, claims, damages and expenses incurred by such
Indemnified Party, as incurred, (i) in such proportion as is appropriate to
reflect the relative benefits received by the Offerors, on the one hand, and the
Placement Agent, on the other hand, from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above, but also the relative fault of the
Offerors, on the one hand, and the Placement Agent, on the other hand, in
connection with the statements, omissions or breaches, which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

8.2.2 The relative benefits received by the Offerors, on the one hand, and the
Placement Agent, on the other hand, in connection with the offering of the
Securities shall be deemed to be in the same respective proportions as the total
net proceeds from the offering of the Securities (net of the Fee but before
deducting expenses) received by the Offerors and the Fee paid to Morgan Keegan &
Company, Inc. bear to the aggregate of such net proceeds and the Fee.

8.2.3 The Offerors and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 8.2 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 8.2. The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an Indemnified Party and referred to above in this Section 8.2 shall be
deemed to include any legal or other expenses reasonably incurred by such
Indemnified Party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement, omission or alleged omission or breach or
alleged breach.

8.2.4 Notwithstanding any provision of this Section 8 to the contrary, the
Placement Agent shall not be required to contribute any amount in excess of the
amount of the Fee.

8.2.5 No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

8.2.6 For purposes of this Section 8.2, the Placement Agent, each person, if
any, who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act and the respective partners,
directors, officers, employees and agents of the Placement Agent or any such
controlling person shall have the same rights to contribution as the Placement
Agent, while each officer and director of the Company, each trustee of the Trust
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act shall have
the same rights to contribution as the Offerors.

 

21



--------------------------------------------------------------------------------

8.3 Additional Remedies. The indemnity and contribution agreements contained in
this Section 8 are in addition to any liability that the Offerors may otherwise
have to any Indemnified Party.

8.4 Additional Indemnification. The Company shall indemnify and hold harmless
the Trust against all loss, liability, claim, damage and expense whatsoever, as
due from the Trust under Sections 8.1 through 8.3 hereof.

Section 9. Rights and Responsibilities of Placement Agent.

9.1 Reliance. In performing its duties under this Agreement, the Placement Agent
shall be entitled to rely upon any notice, signature or writing which it shall
in good faith believe to be genuine and to be signed or presented by a proper
party or parties. The Placement Agent may rely upon any opinions or certificates
or other documents delivered by the Offerors or their counsel or designees to
either the Placement Agent or the Purchaser.

9.2 Rights of Placement Agent. In connection with the performance of its duties
under this Agreement, the Placement Agent shall not be liable for any error of
judgment or any action taken or omitted to be taken unless the Placement Agent
was grossly negligent or engaged in willful misconduct in connection with such
performance or non-performance. No provision of this Agreement shall require the
Placement Agent to expend or risk its own funds or otherwise incur any financial
liability on behalf of the Purchaser in connection with the performance of any
of its duties hereunder. The Placement Agent shall be under no obligation to
exercise any of the rights or powers vested in it by this Agreement.

Section 10. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Placement Agent, by notice given to the Company and
the Trust prior to delivery of and payment for the Preferred Securities, if
prior to such time (i) a downgrading shall have occurred in the rating accorded
the Company’s debt securities or preferred stock by any “nationally recognized
statistical rating organization,” as that term is used by the SEC in Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act, or such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of the Company’s debt securities or preferred
stock, (ii) the Trust shall be unable to sell and deliver to the Purchaser at
least $5,000,000 aggregate stated liquidation value of Preferred Securities,
(iii) the Company or any of its subsidiaries that is an insured depository
institution shall cease to be “adequately-capitalized” within the meaning of 12
U.S.C. Section 1831 and applicable regulations adopted thereunder, or any formal
administrative or judicial action is taken by any appropriate federal banking
agency against the Company or any such insured subsidiary for unsafe and unsound
banking practices, or violations of law, (iv) a suspension or material
limitation in trading in securities generally shall have occurred on the New
York Stock Exchange, (v) a suspension or material limitation in trading in any
of the Company’s securities shall have occurred on the exchange or quotation
system upon which the Company’s securities are traded, if any, (vi) a general
moratorium on commercial banking activities shall have been declared either by
federal or South Carolina authorities or (vii) there shall have occurred any
outbreak or escalation of hostilities, or declaration

 

22



--------------------------------------------------------------------------------

by the United States of a national emergency or war or other calamity or crisis
the effect of which on financial markets is such as to make it, in the Placement
Agent’s or the Purchaser’s judgment, impracticable or inadvisable to proceed
with the offering or delivery of the Preferred Securities.

Section 11. Miscellaneous.

11.1 Disclosure Schedule. The term “Disclosure Schedule,” as used herein, means
the schedule, if any, attached to this Agreement that sets forth items the
disclosure of which is necessary or appropriate as an exception to one or more
representations or warranties contained in Section 4 hereof. The Disclosure
Schedule shall be arranged in paragraphs corresponding to the section numbers
contained in Section 4. Nothing in the Disclosure Schedule shall be deemed
adequate to disclose an exception to a representation or warranty made herein
unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the immediately preceding sentence, the mere listing
(or inclusion of a copy) of a document or other item in the Disclosure Schedule
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein unless the representation or warranty has to do with the
existence of the document or other item itself. Information provided by the
Company in response to any due diligence questionnaire shall not be deemed part
of the Disclosure Schedule and shall not be deemed to be an exception to one or
more representations or warranties contained in Section 4 hereof unless such
information is specifically included on the Disclosure Schedule in accordance
with the provisions of this Section 11.1.

11.2 Notices. All communications hereunder will be in writing and effective only
on receipt, and will be mailed, delivered by hand or courier or sent by
facsimile and confirmed:

If to the Placement Agent, to:

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Facsimile: (212) 743-5043

Attention: The CDO Group

 

23



--------------------------------------------------------------------------------

with a copy to:

Thacher Proffitt & Wood LLP

Two World Financial Center

New York, New York 10281

Facsimile: (212) 912-7751

Telephone: (212) 912-7400

Attention: Mark I. Sokolow, Esq.

if to the Offerors, to:

Greer Bancshares Incorporated

1111 W. Poinsett Street

Greer, South Carolina 29652

Facsimile: (864) 968-1437

Telephone: (864) 848-5120

Attention: Chief Financial Officer

All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five business
days after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied, or
(v) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next-day delivery. From and after the
Closing, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given. The Placement
Agent, the Company, and their respective counsel, may change their respective
notice addresses, from time to time, by written notice to all of the foregoing
persons.

11.3 Parties in Interest, Successors and Assigns. This Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
parties hereto and the affiliates, directors, officers, employees, agents and
controlling persons referred to in Section 8 hereof, their successors, assigns,
heirs and legal representatives, and any Subsequent Purchaser, any right or
obligation hereunder. None of the rights or obligations of the Company or the
Trust under this Agreement may be assigned, whether by operation of law or
otherwise, without the Placement Agent’s prior written consent. The rights and
obligations of the Placement Agent and the Purchaser under this Agreement may be
assigned by such party without the Company’s or the Trust’s consent; provided
that the assignee assumes the obligations of such party under this Agreement.

11.4 Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

11.5 Counterparts and Facsimile. This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by any one or more
of the parties hereto by facsimile which shall be effective as delivery of a
manually executed counterpart hereof.

 

24



--------------------------------------------------------------------------------

11.6 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

11.7 Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW).

11.8 Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST
ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY BE
BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.

11.9 Entire Agreement. This Agreement, together with the Operative Documents and
the other documents delivered in connection with the transactions contemplated
by this Agreement, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, together with the Operative Documents and the other documents
delivered in connection with the transaction contemplated by this Agreement,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

11.10 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Placement Agent’s and the Purchaser’s rights and
privileges shall be enforceable to the fullest extent permitted by law.

 

25



--------------------------------------------------------------------------------

11.11 Survival. The respective agreements, representations, warranties,
indemnities and other statements of the Company and the Trust and their
respective officers or trustees and of the Placement Agent set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Placement Agent, the Purchaser,
the Company or the Trust or any of their respective officers, directors,
trustees or controlling persons, and will survive delivery of and payment for
the Preferred Securities. The provisions of Sections 2.4 and 8 shall survive the
termination or cancellation of this Agreement.

Signatures appear on the following page

 

26



--------------------------------------------------------------------------------

If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.

 

Very truly yours, GREER BANCSHARES INCORPORATED By:        Name:   Title: GREER
CAPITAL TRUST II By:   Greer Bancshares Incorporated, as Depositor By:       
Name:   Title:

CONFIRMED AND ACCEPTED

as of the date first set forth above

CREDIT SUISSE SECURITIES (USA) LLC, as Placement Agent By:        Name:   Title:

 

27



--------------------------------------------------------------------------------

Schedule 4.10

List of Significant Subsidiaries

Greer State Bank

 

28



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSCRIPTION AGREEMENT

PREFERRED SECURITIES SUBSCRIPTION AGREEMENT

December 28, 2006

THIS PREFERRED SECURITIES SUBSCRIPTION AGREEMENT (this “Agreement”) made among
Greer Capital Trust II (the “Trust”), a statutory trust created under the
Delaware Statutory Trust Act (12 Del. C. §3801, et seq.), Greer Bancshares
Incorporated, a South Carolina corporation, with its principal offices located
at 1111 W. Poinsett Street, Greer, South Carolina 29652 (the “Company” and,
together with the Trust, the “Offerors”), Credit Suisse, acting through its
Cayman Islands branch (the “Purchaser”), and Credit Suisse Securities (USA) LLC
(as to Sections 1.2, 1.3 and Article III).

RECITALS:

A. The Trust desires to issue an aggregate of FIVE MILLION AND 00/100
($5,000,000) DOLLARS of its Floating Rate Preferred Securities (the “Preferred
Securities”), liquidation amount $1,000 per Preferred Security, representing an
undivided beneficial interest in the assets of the trust (the “Offering”), to be
issued pursuant to an Amended and Restated Trust Agreement (the “Trust
Agreement”) by and among the Company, Wilmington Trust Company, as Property
Trustee (the “Property Trustee”), Wilmington Trust Company, as Delaware Trustee,
the administrative trustees named therein and the Holders (as defined therein),
which Preferred Securities are to be guaranteed by the Company with respect to
distributions and payments upon liquidation, redemption and otherwise pursuant
to the terms of a Guarantee Agreement between the Company and Wilmington Trust
Company, as Guarantee Trustee (the “Guarantee”); and

B. The proceeds from the sale of the Preferred Securities will be combined with
the proceeds from the sale by the Trust to the Company of its Common Securities,
and will be used by the Trust to purchase an equivalent amount of Floating Rate
Junior Subordinated Notes of the Company (the “Notes”) to be issued by the
Company pursuant to an indenture (the “Indenture”) to be executed by the Company
and Wilmington Trust Company, as Indenture Trustee; and

C. In consideration of the premises and the mutual representations and covenants
hereinafter set forth, the parties hereto agree as follows:

Article I

PURCHASE AND SALE OF PREFERRED SECURITIES

1.1 Upon the execution of this Agreement, the Purchaser hereby agrees to
purchase, directly or indirectly, from the Trust, 5,000 Preferred Securities at
a price equal to $1,000 per Preferred Security for an aggregate purchase price
equal to FIVE MILLION AND 00/100 DOLLARS ($5,000,000) (the “Purchase Price”),
and the Trust agrees to sell such Preferred Securities to the Purchaser for said
Purchase Price. The rights and preferences of the Preferred Securities are set
forth in the Trust Agreement. The closing of the sale and

 

A-1



--------------------------------------------------------------------------------

purchase of the Preferred Securities by the Offerors to the Purchaser shall
occur on December 28, 2006, or such other later date (not later than January 26,
2007) as the parties may designate (the “Closing Date”). The Purchase Price is
payable in immediately available funds on the Closing Date. The Offerors shall
provide the Purchaser payment instructions no later than two (2) days prior to
the Closing Date.

1.2 The Placement Agreement, dated as of December 28, 2006 (the “Placement
Agreement”), among the Offerors and the Placement Agent identified therein (the
“Placement Agent”) includes certain representations and warranties, covenants
and conditions to closing and certain other matters governing the Offering. The
Placement Agreement is hereby incorporated by reference into this Agreement, and
the Purchaser shall be entitled to each of the benefits of the Placement Agent
and the Purchaser under the Placement Agreement, subject to the limitations,
qualifications, acknowledgements and exceptions contained therein (except for
the rights of the Placement Agent under Sections 2.1 and 2.4 of the Placement
Agreement) and shall be entitled to enforce the obligations of the Offerors
under such Placement Agreement as fully as if the Purchaser were a party to such
Placement Agreement.

1.3 The Purchaser is purchasing the Preferred Securities in its capacity as a
warehouse entity, and the Purchaser may resell the Preferred Securities to a
subsequent purchaser (any such purchaser from the Purchaser and, if such
purchaser is a warehouse entity, the next subsequent purchaser that is not a
warehouse entity, being referred to hereinafter as a “Subsequent Purchaser”).
Upon transfer of the Preferred Securities to a Subsequent Purchaser, the
Subsequent Purchaser shall be entitled to each of the benefits of the Placement
Agent and the Purchaser under the Placement Agreement, subject to the
limitations, qualifications, acknowledgments and exceptions contained therein
and herein (except for the rights of the Placement Agent under Sections 2.1 and
2.4 of the Placement Agreement) and this Agreement, and shall be entitled to
enforce the obligations of the Offerors under the Placement Agreement and this
Agreement, as fully as if the Subsequent Purchaser were a party to the Placement
Agreement and this Agreement.

Article II

REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1 The Purchaser understands and acknowledges that the Preferred Securities,
the Notes and the Guarantee (i) have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any other applicable
securities law, (ii) are being offered for sale by the Trust in transactions not
requiring registration under the Securities Act and (iii) may not be offered,
sold, pledged or otherwise transferred by the Purchaser except in compliance
with the registration requirements of the Securities Act or any other applicable
securities laws, pursuant to an exemption therefrom or in a transaction not
subject thereto.

2.2 The Purchaser represents and warrants that it is purchasing the Preferred
Securities for its own account and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws,

 

A-2



--------------------------------------------------------------------------------

subject to any requirement of law that the disposition of its property be at all
times within its control and subject to its ability to resell such Preferred
Securities pursuant to an effective registration statement under the Securities
Act or under Rule 144A or any other exemption from registration available under
the Securities Act or any other applicable securities law. The Purchaser
understands that no public market exists for any of the Preferred Securities,
and that it is unlikely that a public market will ever exist for the Preferred
Securities.

2.3 The Purchaser represents and warrants that (a) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisers
in connection herewith to the extent it has deemed necessary; (b) it has had a
reasonable opportunity to ask questions of and receive answers from officers and
representatives of the Offerors concerning their respective financial condition
and results of operations and the purchase of the Preferred Securities and any
such questions have been answered to its satisfaction; (c) it has had the
opportunity to review all publicly available records and filings concerning the
Offerors and it has carefully reviewed such records and filings that it
considers relevant to making an investment decision; and (d) it has made its own
investment decisions based upon its own judgment, due diligence and advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Offerors or the Placement Agent.

2.4 The Purchaser represents and warrants that it is (i) an institutional
“accredited investor” within the meaning of subparagraph (a)(1), (2), (3) or
(7) of Rule 501 of Regulation D under the Securities Act, and (ii) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act.

Article III

MISCELLANEOUS

3.1 All communications hereunder will be in writing and effective only on
receipt, and will be mailed, delivered by hand or courier or sent by facsimile
and confirmed:

 

To the Offerors:

  

Greer Bancshares Incorporated

1111 W. Poinsett Street

Greer, South Carolina 29652

Fax: (864) 968-1437

Attention: Chief Financial Officer

To the Purchaser:

  

Credit Suisse, acting through its Cayman Islands branch

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Fax: (212) 743-5043

Attention: The CDO Group

 

A-3



--------------------------------------------------------------------------------

with a copy to:

Thacher Proffitt & Wood LLP

Two World Financial Center

New York, New York 10281

Facsimile: (212) 912-7751

Telephone: (212) 912-7400

Attention: Mark I. Sokolow, Esq.

All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five business
days after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied, or
(v) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next-day delivery. From and after the
Closing, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given. The Offerors,
the Purchaser, and their respective counsel, may change their respective notice
addresses, from time to time, by written notice to all of the foregoing persons.

3.2 This Agreement shall not be changed, modified or amended except by a writing
signed by the parties to be charged, and this Agreement may not be discharged
except by performance in accordance with its terms or by a writing signed by the
party to be charged.

3.3 Upon the execution and delivery of this Agreement by the Purchaser, this
Agreement shall become a binding obligation of the Purchaser with respect to the
purchase of Preferred Securities as herein provided.

3.4 NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

3.5 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

3.6 This Agreement may be executed in one or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

3.7 In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every

 

A-4



--------------------------------------------------------------------------------

other respect and of the remaining provisions hereof shall not be in any way
impaired or affected, it being intended that all of the Offerors’ and the
Purchaser’s rights and privileges shall be enforceable to the fullest extent
permitted by law.

3.8 No recourse shall be had to any subscriber, officer, director, employee,
trustee, equity holder, certificate holder, incorporator or agent of the
Purchaser or their respective successors or assigns for any obligations
hereunder. The Offerors, severally and jointly, further agree (i) not to take
any action in respect of any claims hereunder against any subscriber, officer,
director, employee, trustee, equity holder, certificate holder, incorporator or
agent of the Purchaser or any of their successors or assigns that is an
investment vehicle issuing collateralized debt obligations and (ii) not to
institute against any successor or assign of the Purchaser that is an investment
vehicle issuing collateralized debt obligations any insolvency, bankruptcy,
reorganization, liquidation or similar proceedings in any jurisdiction until one
year and one day or, if longer, the applicable preference period then in effect,
as the case may be, shall have elapsed since the final payments to the holders
of the securities issued by such investment vehicle.

Signatures appear on the following page

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the day and
year first written above.

CREDIT SUISSE, ACTING THROUGH ITS CAYMAN

ISLANDS BRANCH, as Purchaser,

[By:]

 

By:        Name:   Title:

 

GREER BANCSHARES INCORPORATED By:        Name:   Title:

GREER CAPITAL TRUST II

By: Greer Bancshares Incorporated, as Depositor

By:        Name:   Title:

CREDIT SUISSE SECURITIES (USA) LLC

(for purposes of the rights and obligations in

Sections 1.2, 1.3 and Article III only)

By:        Name:   Title:

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF THACHER PROFFITT & WOOD LLP OPINION

Pursuant to Section 3.2(a) of the Placement Agreement, Thacher Proffitt & Wood
LLP, special counsel for the Placement Agent and the Purchaser, shall deliver an
opinion to the effect that:

 

(i) the Company and each Significant Subsidiary is validly existing as a
corporation in good standing under the laws of the jurisdiction in which it is
chartered or organized;

 

(ii) the Company has corporate power and authority to (a) execute and deliver,
and to perform its obligations under, the Operative Documents to which it is a
party and (b) issue and perform its obligations under the Notes;

 

(iii) neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase by the Trust of
the Junior Subordinated Notes, nor the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust nor the consummation of
the transactions contemplated thereby will constitute a breach or violation of
the Trust Agreement or the charter or by-laws of the Company;

 

(iv) the Amended and Restated Trust Agreement has been duly authorized, executed
and delivered by the Company and duly executed and delivered by the
Administrative Trustees;

 

(v) each of the Guarantee and the Indenture has been duly authorized, executed
and delivered by the Company and, assuming it has been duly authorized, executed
and delivered by the Guarantee Trustee and the Indenture Trustee, respectively,
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity;

 

(vi) the Junior Subordinated Notes have been duly authorized and executed by the
Company and delivered to the Indenture Trustee for authentication in accordance
with the Indenture and, when authenticated in accordance with the provisions of
the Indenture and delivered to the Trust against payment therefor, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity;

 

(vii) the Trust is not, and, following the issuance of the Preferred Securities
and the consummation of the transactions contemplated by the Operative Documents
and the application of the proceeds therefrom, the Trust will not be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of Section 3(a) of the Investment Company Act;

 

B-1-1



--------------------------------------------------------------------------------

(viii) assuming (a) the accuracy of the representations and warranties, and
compliance with the agreements contained in the Placement Agreement and (b) that
the Preferred Securities are sold in a manner contemplated by, and in accordance
with the Placement Agreement, the Subscription Agreement and the Amended and
Restated Trust Agreement, it is not necessary in connection with the offer, sale
and delivery of the Preferred Securities by the Trust to the Purchaser, to
register any of the Securities under the Securities Act or to require
qualification of the Indenture under the Trust Indenture Act of 1939, as
amended;

 

(ix) the Placement Agreement and the Subscription Agreement have been duly
authorized, executed and delivered by the Company and the Trust; and,

 

(x) the Indenture constitutes a valid and binding instrument of the Indenture
Trustee, enforceable against the Indenture Trustee in accordance with its terms,
except as rights to indemnity and contribution thereunder may be limited under
applicable law or public policy, and subject to the qualifications that
(i) enforcement thereof may be limited by bankruptcy, insolvency, receivership,
reorganization, liquidation, voidable preference, moratorium or other laws
(including the laws of fraudulent conveyance and transfer) or judicial decisions
affecting the enforcement of creditors’ rights generally or the reorganization
of financial institutions and (ii) the enforceability of the Indenture Trustee’s
obligations thereunder is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and to the effect of certain laws and judicial decisions upon the availability
and enforceability of certain remedies, including the remedies of specific
performance and self-help.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York, the Delaware General Corporation
Law and the federal laws of the United States; (B) as to matters involving the
application of laws of any jurisdiction other than the State of New York and the
Delaware General Corporation Law or the federal laws of the United States,
(i) rely, to the extent deemed proper and specified in such opinion, upon the
opinion of other counsel of good standing believed to be reliable and who are
satisfactory to the Purchaser or (ii) assume such law is substantially similar
to the law of the State of New York and, (C) as to matters of fact, rely to the
extent deemed proper, on certificates of responsible officers of the Company and
public officials.

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPANY COUNSEL OPINION

OR OFFICERS’ CERTIFICATE

Pursuant to Section 3.2(b) of the Placement Agreement, either (i) counsel for
the Company shall deliver an opinion, or (ii) the [General Counsel/Chief Legal
Officer] of the Company shall deliver an opinion, or, (iii) if the Company does
not have a General Counsel or Chief Legal Officer, the [Chief Executive
Officer/President/Executive Vice President] and [Chief Financial
Officer/Treasurer/Assistant Treasurer] of the Company shall provide an Officers’
Certificate, to the effect that:

 

(i) all of the issued and outstanding shares of capital stock of each
Significant Subsidiary are owned of record by the Company, and the issuance of
the Preferred Securities and the Common Securities is not subject to any
contractual preemptive rights known to such [counsel/officer];

 

(ii) no consent, approval, authorization or order of any court or governmental
authority is required for the issue and sale of the Common Securities, the
Preferred Securities or the Junior Subordinated Notes, the purchase by the Trust
of the Junior Subordinated Notes, the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust or the consummation of
the transactions contemplated in the Operative Documents, except such approvals
(specified in such [opinion/certificate]) as have been obtained;

 

(iii) to the knowledge of such [counsel/officer], there is no action, suit or
proceeding before or by any government, governmental instrumentality, arbitrator
or court, domestic or foreign, now pending or threatened against or affecting
the Trust or the Company or any Significant Subsidiary that could adversely
affect the consummation of the transactions contemplated by the Operative
Documents or could have a Material Adverse Effect;

 

(iv) the Company is duly registered as a bank holding company under the Bank
Holding Company Act and the regulations thereunder of the Federal Reserve Board,
and the deposit accounts of the Company’s banking subsidiary are insured by the
FDIC to the fullest extent permitted by law and the rules and regulations of the
FDIC, and no proceeding for the termination of such insurance are pending or, to
such person’s knowledge, threatened;

 

(v)

The execution, delivery and performance of the Operative Documents, as
applicable, by the Company and the Trust and the consummation by the Company and
the Trust of the transactions contemplated by the Operative Documents, as
applicable, (a) will not result in any violation of the charter or bylaws of the
Company, the charter or bylaws of any Significant Subsidiary, the Amended and
Restated Trust Agreement or the Certificate of Trust, and (b) will not conflict
with, or result in a breach of any of the terms or provisions of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the creation or imposition of any
lien, charge and encumbrance upon any assets or properties of the

 

B-2-1



--------------------------------------------------------------------------------

 

Company or any Significant Subsidiary under, (A) any agreement, indenture,
mortgage or instrument that the Company or any Significant Subsidiary of the
Company is a party to or by which it may be bound or to which any of its assets
or properties may be subject, or (B) any existing applicable law, rule or
administrative regulation [for General Counsel only: except that I express no
opinion with respect to the securities laws of the State of Delaware] of any
court or governmental agency or authority having jurisdiction over the Company
or any Significant Subsidiary of the Company or any of their respective assets
or properties, except in case of (b), where any such violation, conflict,
breach, default, lien, charge or encumbrance, would not have a material adverse
effect on the assets, properties, business, results of operations or financial
condition of the Company and its subsidiaries, taken as whole.

All terms used but not defined herein shall have the meanings assigned to them
in the Placement Agreement. A Subsequent Purchaser shall be entitled to rely on
this [opinion/certificate].

[Applies only to in-house counsel opinion] [In rendering such opinions, such
counsel may (A) state that the above is limited to the laws of the States of
[Jurisdiction of bar admission], (B) rely as to matters of fact, to the extent
deemed proper, on certificates of responsible officers of the Company and public
officials.]

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF TAX COUNSEL OPINION

Pursuant to Section 3.2(c) of the Placement Agreement, Leatherwood Walker Todd &
Mann, P.C., tax counsel for the Offerors, shall deliver an opinion to the effect
that:

 

(i) the Trust will be classified for United States federal income tax purposes
as a grantor trust and not as an association or a publicly traded partnership
taxable as a corporation; and

 

(ii) for United States federal income tax purposes, the Junior Subordinated
Notes will constitute indebtedness of the Company.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of [Jurisdiction of bar admission] and the
federal laws of the United States and (B) rely as to matters of fact, to the
extent deemed proper, on certificates of responsible officers of the Company and
public officials.

 

B-3-1



--------------------------------------------------------------------------------

EXHIBIT B-4

FORM OF DELAWARE COUNSEL TRUST OPINION

Pursuant to Section 3.2(d) of the Placement Agreement, Morris James LLP, special
Delaware counsel for the Trust, shall deliver an opinion to the effect that:

 

(i) The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, and all filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made.

 

(ii) Under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the Trust has the trust power and authority (i) to own property and
conduct its business, all as described in the Amended and Restated Trust
Agreement, (ii) to execute and deliver, and to perform its obligations under,
each of the Placement Agreement, the Subscription Agreement, the Common
Securities Subscription Agreement, the Junior Subordinated Note Subscription
Agreement and the Preferred Securities and the Common Securities and (iii) to
purchase and hold the Junior Subordinated Notes.

 

(iii) Under the Delaware Statutory Trust Act, the certificate attached to the
Amended and Restated Trust Agreement as Exhibit C is an appropriate form of
certificate to evidence ownership of the Preferred Securities. The Preferred
Securities have been duly authorized by the Amended and Restated Trust Agreement
and, when issued in accordance with the Amended and Restated Trust Agreement and
delivered against payment therefor in accordance with the Amended and Restated
Trust Agreement and the Subscription Agreement, the Preferred Securities will be
validly issued and (subject to the qualifications set forth in this paragraph)
fully paid and nonassessable and will represent undivided beneficial interests
in the assets of the Trust, and the Preferred Security Holders will be entitled
to the benefits of the Amended and Restated Trust Agreement. The Preferred
Security Holders as beneficial owners of the Trust, will be entitled to the same
limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware. The Preferred Security Holders may be obligated to make payments or
provide indemnity or security as set forth in the Amended and Restated Trust
Agreement.

 

(iv) The Common Securities have been duly authorized by the Amended and Restated
Trust Agreement and, when issued in accordance with the Amended and Restated
Trust Agreement and delivered against payment therefor in accordance with the
Amended and Restated Trust Agreement and the Common Securities Subscription
Agreement, will be validly issued and will represent undivided beneficial
interests in the assets of the Trust, and the Common Security Holder will be
entitled to the benefits of the Amended and Restated Trust Agreement.

 

B-4-1



--------------------------------------------------------------------------------

(v) Under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the issuance of the Preferred Securities and the Common Securities is
not subject to preemptive or other similar rights.

 

(vi) Under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the execution and delivery by the Trust of the Placement Agreement,
the Subscription Agreement, the Common Securities Subscription Agreement and the
Junior Subordinated Note Subscription Agreement, and the performance by the
Trust of its obligations thereunder, have been duly authorized by all necessary
trust action on the part of the Trust.

 

(vii) The Amended and Restated Trust Agreement constitutes a legal, valid and
binding obligation of the Company and the Trustees, enforceable against the
Company and the Trustees, in accordance with its terms.

 

(viii) The issuance and sale by the Trust of the Preferred Securities and the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution, delivery and performance by the Trust of the Placement Agreement,
the Subscription Agreement, the Common Securities Subscription Agreement and the
Junior Subordinated Note Subscription Agreement, the consummation by the Trust
of the transactions contemplated by the Placement Agreement, the Subscription
Agreement, the Common Securities Subscription Agreement and the Junior
Subordinated Note Subscription Agreement and compliance by the Trust with its
obligations thereunder are not prohibited by (i) the Certificate of Trust or the
Amended and Restated Trust Agreement or (ii) any law or regulation of the State
of Delaware applicable to the Trust.

 

(ix) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Delaware court or Delaware
governmental authority or Delaware agency is required solely in connection with
the issuance and sale by the Trust of the Trust Securities, the purchase by the
Trust of the Junior Subordinated Notes, the execution, delivery and performance
by the Trust of the Placement Agreement, the Subscription Agreement, the Common
Securities Subscription Agreement and the Junior Subordinated Note Subscription
Agreement, the consummation by the Trust of the transactions contemplated by the
Placement Agreement and the Subscription Agreement and compliance by the Trust
with its obligations thereunder.

 

(x) The Preferred Security Holders (other than those Preferred Security Holders
who reside or are domiciled in the State of Delaware) will have no liability for
income taxes imposed by the State of Delaware solely as a result of their
participation in the Trust and the Trust will not be liable for any income tax
imposed by the State of Delaware.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and (B) rely as to matters of fact,
to the extent deemed proper, on certificates of responsible officers of the
Company and the Trust and public officials.

 

B-4-2



--------------------------------------------------------------------------------

EXHIBIT B-5

FORM OF TRUSTEE COUNSEL OPINION

Pursuant to Section 3.2(e) of the Placement Agreement, Morris James LLP, special
counsel for the Property Trustee, the Guarantee Trustee, the Delaware Trustee
and the Indenture Trustee, shall deliver an opinion to the effect that:

 

(i) Wilmington Trust Company is duly incorporated and validly existing as a
Delaware banking corporation in good standing under the laws of the State of
Delaware with trust powers and its principal place of business in the State of
Delaware.

 

(ii) Wilmington Trust Company has requisite corporate power and authority to
execute and deliver, and to perform its obligations under, the Amended and
Restated Trust Agreement, the Guarantee Agreement and the Indenture.

 

(iii) The execution, delivery, and performance by Wilmington Trust Company of
the Amended and Restated Trust Agreement, the Guarantee Agreement and the
Indenture have been duly authorized by all necessary corporate action on the
part of Wilmington Trust Company, and the Amended and Restated Trust Agreement,
the Guarantee Agreement and the Indenture have been duly executed and delivered
by Wilmington Trust Company.

 

(iv) The Amended and Restated Trust Agreement is a legal, valid and binding
obligation of Wilmington Trust Company, enforceable against Wilmington Trust
Company, in accordance with its terms.

 

(v) No approval, authorization or other action by, or filing with, any
governmental authority or agency under any law or regulation of the State of
Delaware or the United States of America governing the trust powers of
Wilmington Trust Company is required solely in connection with the execution,
delivery and performance by Wilmington Trust Company of the Amended and Restated
Trust Agreement, the Guarantee Agreement and the Indenture, except for the
filing of the Certificate of Trust with the Secretary of State, which
Certificate of Trust has been duly filed with the Secretary of State.

 

(vi) The execution, delivery and performance of the Amended and Restated Trust
Agreement, the Guarantee Agreement and the Indenture by Wilmington Trust Company
are not prohibited by (i) the Charter or Bylaws of Wilmington Trust Company,
(ii) any law or regulation of the State of Delaware or the United States of
America governing the trust powers of Wilmington Trust Company, or (iii) to our
knowledge (based and relying solely on the Officer Certificates), any agreements
or instruments to which Wilmington Trust Company is a party or by which
Wilmington Trust Company is bound or any judgment or order applicable to
Wilmington Trust Company.

 

B-5-1



--------------------------------------------------------------------------------

(vii) The Junior Subordinated Notes delivered on the date hereof have been
authenticated by due execution thereof and delivered by Wilmington Trust
Company, as Indenture Trustee, in accordance with the Company Order. The
Preferred Securities delivered on the date hereof have been authenticated by due
execution thereof and delivered by Wilmington Trust Company, as Property
Trustee, in accordance with the Trust Order.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and the federal laws of the
United States governing the trust powers of Wilmington Trust Company and
(B) rely as to matters of fact, to the extent deemed proper, on certificates of
responsible officers of Wilmington Trust Company and public officials.

 

B-5-2



--------------------------------------------------------------------------------

Annex F

OFFICER’S CERTIFICATE

The undersigned, the [Chief Financial Officer] [Treasurer] [Executive Vice
President] hereby certifies, pursuant to Section 6.9 of the Placement Agreement,
dated as of December 28, 2006 among Greer Bancshares Incorporated (the
“Company”), Greer Capital Trust II (the “Trust”) and Credit Suisse Securities
(USA) LLC, that, as of                     , 20    , the Company had the
following ratios and balances:

BANK

As of [Quarterly Financial Dates]

 

Tier 1 Risk Weighted Assets

               %

Ratio of Double Leverage

               %

Non-Performing Assets to Loans and OREO

               %

Tangible Common Equity as a Percentage of Tangible Assets

               %

Ratio of Reserves to Non-Performing Loans

               %

Ratio of Net Charge-Offs to Loans

               %

Return on Average Assets (annualized)

               %

Net Interest Margin (annualized)

               %

Efficiency Ratio

               %

Ratio of Loans to Assets

               %

Ratio of Loans to Deposits

               %

Double Leverage (exclude trust preferred as equity)

               %

Total Assets

   $            

Year to Date Income

   $            

 

* A table describing the quarterly report calculation procedures is attached.

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended                     , 20    .]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter and [six/nine] month period ended                     , 20    .]

 

F-1



--------------------------------------------------------------------------------

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[             quarter interim] [annual] period ended                     ,
20    , and such financial statements have been prepared in accordance with GAAP
consistently applied throughout the period involved (expect as otherwise noted
therein).

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of this              day of                     , 20    

 

    Name: Title: Greer Bancshares Incorporated 1111 W. Poinsett Street Greer,
South Carolina 29652 (864) 848-5120

 

F-2



--------------------------------------------------------------------------------

FINANCIAL DEFINITIONS

BANK HOLDING COMPANY

 

Report Item

  

Corresponding FRY-9C or LP Line Items with Line Item corresponding
Schedules

  

Description of Calculation

Tier 1 Risk Weighted Assets   

BHCK7206

Schedule HC-R

   Tier 1 Risk Ratio: Core Capital (Tier 1)/ Risk-Adjusted Assets Ratio of
Double Leverage   

(BHCP0365)/(BCHCP3210)

Schedule PC in the LP

   Total equity investments in subsidiaries divided by the total equity capital.
This field is calculated at the parent company level. “Subsidiaries” include
bank, bank holding company, and non-bank subsidiaries. Non-Performing Assets to
Loans and OREO   
(BHCK5525-BHCK3506+BHCK5526-BHCK3507+BHCK2744/(BHCK2122+BHCK2744) Schedules
HC-C, HC-M & HC-N    Total Nonperforming Assets (NPLs+Foreclosed Real
Estate+Other Nonaccrual & Repossessed Assets)/Total Loans+Foreclosed Real Estate
Tangible Common Equity as a Percentage of Tangible Assets   

(BHDM3210-BHCK3163)/(BHCK2170-BHCK3163)

Schedule HC

   (Equity Capital – Goodwill)/(Total Assets – Goodwill) Ratio of Reserves to
Non-Performing Loans   

(BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+BHCK5526-BHCK3507)

Schedules HC & HC-N & HC-R

   Total Loan Loss and Allocated Transfer Risk Reserves/ Total Nonperforming
Loans (Nonaccrual + Restructured) Ratio of Net Charge-Offs to Loans   

(BHCK4635-BHCK4605)/(BHCK3516)

Schedules HI-B & HC-K

   Net charge offs for the period as a percentage of average loans. Return on
Average Assets (annualized)   

(BHCK4340/BHCK3368)

Schedules HI & HC-K

   Net Income as a percentage of Assets. Net Interest Margin (annualized)   

(BHCK4519/(BHCK3515+BHCK3365+BHCK3516+

BHCK3401+BHCKB985)

Schedules HI Memorandum and HC-K

   (Net Interest Income Fully Taxable Equivalent, if available/Average Earning
Assets) Efficiency Ratio   

(BHCK4093)/(BHCK4519+BHCK4079)

Schedule HI

   (Non-interest Expense)/(Net Interest Income Fully Taxable Equivalent, if
available, plus Non-interest Income) Ratio of Loans to Assets   

(BHCKB528+BHCK5369)/(BHCK2170)

Schedule HC

   Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Assets
Ratio of Loans to Deposits   

(BHCKB528+BHCK5369)/(BHDM6631+BHDM6636+BHFN6631+BHFN6636)

Schedule HC

   Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total
Deposits (Includes Domestic and Foreign Deposits)

 

1



--------------------------------------------------------------------------------

Report Item

  

Corresponding FRY-9C or LP Line Items with Line Item corresponding
Schedules

  

Description of Calculation

Total Assets   

(BHCK2170)

Schedule HC

   The sum of total assets. Includes
cash and balances due from
depository institutions; securities;
federal funds sold and securities
purchased under agreements to
resell; loans and lease financing
receivables; trading assets; premises
and fixed assets; other real estate
owned; investments in
unconsolidated subsidiaries and
associated companies; customer’s
liability on acceptances outstanding;
intangible assets; and other assets.

 

2